Citation Nr: 1019941	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to 
September 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was previously before the Board in December 2006, 
April 2008, and June 2009, at which times it was remanded for 
further development and adjudication.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's sole service-connected disability, bipolar and 
anxiety disorder, has not been shown by competent (clinical) 
evidence of record to render her unable to obtain and retain 
substantially gainful employment consistent with her 
education and occupational experience.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the issue on appeal, the agency of original 
jurisdiction (AOJ) issued VCAA notice letters to the 
appellant in December 2006, May 2008, July 2009, and 
September 2009 that informed her of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence and notified that a 
disability rating and effective date will be assigned in 
event of award of any benefit sought per Dingess/Hartman.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
treatment records, statements and opinions, and reports of VA 
examination.  Additionally, the claims file contains the 
Veteran's statements in support of her claim.  The Board has 
carefully reviewed such statements and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

The record reflects that the Veteran was afforded VA 
examination and opinion in November 2009.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinion obtained 
were more than adequate because the examiners elicited 
substantial information regarding the Veteran's medical 
history and symptoms and completed an objective examination 
of her.  The examiner also provided a complete rationale for 
the opinions stated.  Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to her claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of substantially gainful 
employment consistent with his/her education and occupational 
experience.  38 C.F.R. 3.340, 3.341, 4.16 (2009).

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a)(2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability, but fails to meet the 
percentage requirements for eligibility for a total rating 
set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321(2009).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1)(2009).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

Legal Analysis

The Veteran asserts that she is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disability.  She is currently service-
connected for only one disability--bipolar disorder and 
anxiety disorder, which is rated as 50 percent disabling.  As 
such, she does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given. 

In such an instance, the question then becomes whether the 
Veteran's service-connected disability precludes her from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  In this regard, in a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) received in December 2003, the Veteran 
reported that her chronic depression and right knee condition 
prevented her from securing or following any substantially 
gainful occupation and that it had affected her full time 
employment as of December 10, 2000.  She also reported that 
she had been unable to function due to her declining mental 
health and that she became too disabled to work and had last 
worked full time as of December 10, 2000.  She further noted 
that from 1996 to 2000, she had worked 40 hours per week 
doing office work and as a receptionist for various 
companies, and that her highest level of educational 
attainment was two years of college.

However, the competent evidence of record does not 
demonstrate that the Veteran's service-connected bipolar 
disorder and anxiety disorder, standing alone, has prevented 
her from securing or following any substantially gainful 
occupation.  In this regard, the Board acknowledges that in 
January 2002, Dr. R. H. R., one of the Veteran's treating 
physician's indicated that the Veteran's psychiatric 
disability rendered her totally and permanently disabled 
since May 1999.  In October 2001, Dr. R. H. R., also noted 
that the Veteran's severe mood swings, inability to 
concentrate, and significant anxiety and agitation impacted 
her ability to perform basic tasks and make decisions 
required for daily living.  Additionally, although in July 
2003, Dr. R. D. W., the Veteran's treating gynecologist 
indicated that the Veteran had a number of psychiatric 
problems that led to a number of problems that made it 
difficult for the Veteran to cope, he did not indicate the 
level to which her psychiatric symptomology impacted her 
ability to cope and/or her ability to maintain gainful 
employment.  Further, it is important to note that in a 
September 2003 VA examination report, the examiner indicated 
that the Veteran's occupational and social functioning was 
"significantly impacted" by her psychiatric symptomatology.  

Additionally, the record shows that non-service connected 
disabilities, in addition to her service-connected 
psychiatric disability, preclude the Veteran from engaging in 
gainful employment.  In this regard, it is significant to 
point out that on a VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability) received 
in December 2003, the Veteran reported that it was her right 
knee (which is not service-connected), as well as her 
depression that prevented her from securing or following any 
substantially gainful occupation.  Further, in an October 
2002 letter, Dr. A. K. F., one of the Veteran's treating 
physicians's indicated that the Veteran was "essentially 
totally disabled."  However, such letter indicates that he 
made such opinion after noting that the Veteran was unable to 
function after seeing  "numerous doctors including at least 
two rheumatologists, two orthopedists, two neurologists, and... 
a psychiatrist."

Likewise, an April 2007 VA examination report shows that the 
examiner noted that the Veteran's psychiatric symptomatology 
appeared to be "at least partial contributors to significant 
problems with...difficulty obtaining or maintaining 
employment."  Additionally, although in an October 2008 
letter, a private examiner opined that the Veteran, was 
"100% disabled," she indicated that the Veteran (who had 
been under her office's care since June 2008) had been 
treated for hypothyroidism, fibromyalgia, and degenerative.  
There is no indication in such letter that the Veteran's 
psychiatric disability was a factor in her determination that 
the Veteran was "100 % disabled.

Moreover, a November 2009 VA examination report, shows that 
the examiner, after an examination of the Veteran and a 
review of her claims file, opined that "[t]here is no 
evidence to suggest that the Veteran's psychiatric symptoms 
impair her ability to maintain gainful employment."  In 
reaching this conclusion, the examiner noted that:

The Veteran reports that she is unable to 
work.  She identified concentration 
difficulties, fatigue, and anergia as the 
reasons she is unable to work.  However, 
these complaints do not appear to be 
related to her psychiatric difficulties 
(Bipolar disorder and Anxiety disorder).  
It is this examiner's opinion that this 
Veteran is overly medicating herself and 
has a longstanding and pervasive mood 
disturbance, which, if appropriately 
treated, she would be able to maintain 
gainful employment.  If she is not able 
to work for physical reasons, that is a 
separate issue.

In weighing the probative value of the VA and private 
opinions as to the effect of the Veteran's bipolar disorder 
and anxiety disorder on her employability, the Board places a 
high probative value on the November 2009 VA opinion because 
the November 2009 examiner, unlike the Dr. R. H. R., in his 
January 2002 statement, reviewed the Veteran's claims file 
and provided a detailed supporting rationale for his opinion.  
The Board notes that the Court has that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty and that a medical opinion is inadequate 
when unsupported by clinical evidence.  See, Bloom v. West, 
12 Vet. App. 185, 187 (1999).  See also, Black v. Brown, 5 
Vet. App. 177, 180 (1995).   Thus, the Board finds that the 
November 2009 VA opinion regarding the impact of the 
Veteran's bipolar disorder and anxiety disorder on her 
employability has more probative value than the private 
January 2002 opinion.

Therefore, in the absence of any evidence that the Veteran's 
service-connected bipolar disorder and anxiety disorder, 
standing alone, is such as to preclude her securing and 
maintaining substantially gainful employment consistent with 
her education and occupational experience, the Board 
concludes that the preponderance of the evidence is against 
the claim.  Hence, a total rating based on individual 
unemployability due to service-connected disability is not 
warranted.


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU), is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


